DETAILED ACTION
	This Office Action, based on application 17/037,445, is filed in response to applicant’s filing on 27 June 2022.  Claims 1-8 and 21-32 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 27 June 2022 in response the Office Action mailed 25 March 2022, have been fully considered below.
	Claim Rejections under 35 U.S.C. § 103
	The applicant traverses the prior art rejection alleging cited prior art fails to disclose (1) “the data structure comprising data of an auto-commit memory” and (2) “copying data of the at least a portion of the data structure stored in the first volatile memory buffer to a second volatile memory buffer” as now recited in Claims 1, 21, and 32.  With respect to (1), the Office maintains FRANK discloses the feature since FRANK teaches a process of copying data from volatile to non-volatile memory in the event of power loss found to be analogous to the claimed ‘auto-commit memory’ for reasons now cited in the instant rejection.  With respect to (2), the Office is persuaded by applicant’s remarks; therefore, the previous prior art rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of the combination of FRANK and KAWAI.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Claim 32 recites “means for storing …” and “means for copying data …” and thus the claim is interpreted under 35 U.S.C. 112(f) with the “persistent data structure module” and “replication module”, respectively, providing the means for the recited functions as disclosed in the instant specification.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “persistent data structure ‘module’ configured to store …” (described in the specification beginning at [00236] as integrated or component of controller 1004, 1104, 1304, management module 1050, or commit agent 1020) and “replication ‘module’ configured to copy data …” (described in the specification beginning at [00287] and depicted a as a sub-component of the persistent data structure module in Fig 10B) in Claims 21-31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-4, 21-25, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over FRANK et al (US Patent 7,392,429) in further view of KAWAI (US PGPub 2005/0172086).

With respect to Claims 1, 21, and 32, FRANK discloses a method/apparatuses comprising: 
storing at least a portion of a data structure (Col 4:2-3 – memory 112 may store information such as data structures) in a first volatile memory buffer (Fig 4, Preserved Data 212; Col 6:56-62 - memory may include volatile memory) within an isolation zone of a first non-volatile storage device (Fig 4, Memory 210; Col 6:56-62 – memory may include non-volatile memory; Fig 4, Memory Controller 200 comprising I/O Circuit 206, Logical Unit 202, and Memory 210 comprise an ‘isolation zone’; Memory Controller 200 is analogous to an ‘isolation zone’ given the specification description at ¶[0150] reciting “The commit management apparatus 1122 may be tightly coupled {e.g. within an isolation zone 1301} …. The tight coupling may comprise … the same peripheral device”), the data structure comprising data of an auto-commit memory (Col 7:50-61 – flagged data may be copied from volatile memory to non-volatile or special memory in the event of an unexpected power loss, the flagged data analogous to {‘data of an auto-commit memory’} since the data is stored in a memory that preserves or ‘commits’ the data to persistent memory; Col 1:44-64 – data saved by a memory controller during an unexpected power loss are “data to be automatically backed up”); and 
storing data of the at least a portion of the data structure (Col 4:2-3 – memory 112 may store information such as data structures) to a second volatile memory buffer (Fig 4, Preserved Data 212; Col 6:56-62 - memory may include volatile memory; Col 6:45-55 – the memory controller of Fig 4 is for use in a computer; Col 3:41-44 – Fig 2 illustrates a representative computer including memory controller, and computer may be any device of Fig 1; Fig 1 illustrates multiple devices – claimed ‘second volatile memory buffer’ analogous to a second device different from the device with first volatile memory buffer) within an isolation zone of a second non-volatile storage device (Fig 4, Memory 210; Col 6:56-62 – memory may include non-volatile memory; Fig 4, Memory Controller 200 comprising I/O Circuit 206, Logical Unit 202, and Memory 210 comprise an ‘isolation zone’; Memory Controller 200 is analogous to an ‘isolation zone’ given the specification description at ¶[0150] reciting “The commit management apparatus 1122 may be tightly coupled {e.g. within an isolation zone 1301} …. The tight coupling may comprise … the same peripheral device”) such that both the first and second non-volatile storage devices ensure persistence of the data structure (Abstract – persistency of data in a volatile memory may be maintained by a supplemental power source). 
FRANK may not explicitly disclose wherein storing data of the at least a portion of the data structure to a second volatile memory buffer is copying data of the at least a portion of the data structure stored in the first volatile memory buffer to a second volatile memory buffer.
However, KAWAI discloses copying data of the at least a portion of the data structure stored in the first volatile memory buffer to a second volatile memory buffer (Abstract – a page copy mode comprises copying data from a first cell array to a first page buffer {‘first volatile memory buffer’} and transferring the read out data to a second page buffer {‘second volatile memory buffer’}).
FRANK and KAWAI are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of FRANK and KAWAI before him or her, to modify the computer system of FRANK to include multiple memory devices including a copying procedure between the memory devices as taught by KAWAI.  A motivation for doing so would have been to support over-writing of data into a block (¶[0005]); another motivation would be for data protection purposes due to maintaining redundant copies of data.  Therefore, it would have been obvious to combine FRANK and KAWAI to obtain the invention as specified in the instant claims.

With respect to Claims 2 and 22, the combination of FRANK and KAWAI disclose the method/apparatus of each respective parent claim.
FRANK further discloses wherein copying the data of the data structure is performed over a network interface from the first non-volatile storage device to the second non-volatile storage device (Fig 1, network 10 enables computing devices including 12, 22, 30, and 34 to communicate with each other; Col 3: 26-40).  

With respect to Claims 3, 23, and 24, the combination of FRANK and KAWAI disclose the method/apparatus of each respective parent claim.
FRANK further discloses wherein the network interface is independent of a processor and a host volatile memory of a host computing device (Fig 3, Communication Connections 124 {‘network interface’} is depicted as separate from Processor 110 and Volatile Memory 114; Col 4: 21-37).  

With respect to Claims 4 and 25, the combination of FRANK and KAWAI disclose the method/apparatus of each respective parent claim.
FRANK further discloses wherein the network interface comprises one or more of a serial bus, a parallel bus, a peripheral component interconnect (PCI) interface, a PCI express (PCIe) interface, a universal serial bus (USB), an Ethernet interface, a small computer system interface (SCSI), and an advance technology attachment (ATA) interface (Col 3: 31-40 – computers may be connected to the network via an ethernet connection; Fig 3, Communication Connections is coupled to system bus 130; Col 4: 55-63 – system bus may be several types of architectures including PCI).  

With respect to Claim 31, the combination of FRANK and KAWAI disclose the apparatus of claim 21.
KAWAI further discloses wherein the data of the data structure comprises one or more updates to the data structure (¶[0006] – write data loading may be done as to rewrite part of the read data held in a page buffer).  

Claims 5-7 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over FRANK in further view of KAWAI and MANTRI et al (US PGPub 2012/0084341).

With respect to Claims 5 and 26, the combination of FRANK and KAWAI disclose the method/apparatus of each respective parent claim.
FRANK and KAWAI may not explicitly disclose wherein the data structure is accessible to both an application for the first non-volatile storage device and an application for the second non-volatile storage device.
MANTRI further discloses wherein the data structure is accessible to both an application for the first non-volatile storage device and an application for the second non-volatile storage device (¶[0017] – computing devices may be configured to provide access to a same set of applications configured in the same set of objects including files, data objects, etc.).  
FRANK, KAWAI, and MANTRI are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of FRANK, KAWAI, and MANTRI before him or her, to modify the computer system of the combination of FRANK and KAWAI to include memory access to the memory devices by applications as taught by MANTRI.  A motivation for doing so would have been to enable a uniform computing experience across devices e.g. each device may be configured in the same manner for a set of applications (¶[0017]); another motivation would be for data protection purposes due to maintaining redundant copies of data.  Therefore, it would have been obvious to combine FRANK, KAWAI, and MANTRI to obtain the invention as specified in the instant claims.

With respect to Claims 6 and 27, the combination of FRANK, KAWAI, and MANTRI disclose the method/apparatus of each respective parent claim. 
MANTRI further discloses wherein the data structure is accessible as a file (Abstact – objects e.g. files may be synchronized across clients) associated with a filename (¶[0016] – objects may be named e.g. “Lab Report.xlsx”).  

With respect to Claims 7, 28, and 29, the combination of FRANK, KAWAI, and MANTRI disclose the method/apparatus of each respective parent claim. 
FRANK further discloses wherein: a first portion of the file is stored in the first and second volatile memory buffers, and a second portion of the file is stored on the first and second non-volatile storage devices (Col 4:2-3 – memory 112 may store information such as data structures; Fig 4, Preserved Data 212; Col 6:56-62 - memory may include volatile memory; since the parent claim limits the volatile buffers as being within in an isolation zone of a respective non-volatile memory device, the portion of the file stored in the buffer is also stored in the respective non-volatile memory).  

Claims 8 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over FRANK in further view of KAWAI and RUBERG et al (US PGPub 2010/0106917).

With respect to Claims 8 and 30, the combination of FRANK and KAWAI disclose the method/apparatus of each respective parent claim.
KAWAI further discloses wherein the data of the data structure comprises one or more updates to the data structure (¶[0006] – write data loading may be done as to rewrite part of the read data held in a page buffer).
FRANK and KAWAI may not explicitly disclose wherein copying the data of the data structure is performed at a byte granularity.  
However, RUBERG discloses wherein copying the data of the data structure is performed at a byte granularity (¶[0089] – network packets may start on an odd transfer boundary e.g. the second byte of a four byte transfer).
FRANK, KAWAI, and RUBERG are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of FRANK, KAWAI, and RUBERG before him or her, to modify the network system of the combination of FRANK and KAWAI to include transferring network data in bytes as taught by RUBERG.  A motivation for doing so would have been to define a whole data quantity required to complete a transfer command that minimizes the number of bits in order to reduce network latency (¶[0086]); another motivation would be for data protection purposes due to maintaining redundant copies of data.  Therefore, it would have been obvious to combine FRANK, KAWAI, and RUBERG to obtain the invention as specified in the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137